327 S.W.3d 626 (2010)
STATE of Missouri, Respondent,
v.
Dominic L. HAWKINS, Appellant.
No. ED 94014.
Missouri Court of Appeals, Eastern District, Division Three.
December 21, 2010.
Scott Thompson, St. Louis, MO, for appellant.
Chris Koster, John W. Grantham, Jefferson City, MO, for respondent.
Before SHERRI B. SULLIVAN, P.J., CLIFFORD H. AHRENS, J., and LAWRENCE E. MOONEY, J.

ORDER
PER CURIAM.
Defendant Dominic L. Hawkins appeals the trial court's judgment and sentence after a jury convicted him of two counts of first-degree assault and two counts of armed criminal action.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed in accordance with Rule 30.25(b).